Mr. Justice Texidoti,
concurring.
I agree ■with tiie judgment, but not with some of the grounds stated in the opinion.
If there was any express regulation as to the speed to be maintained when passing over the place of the accident, or any duty imposed by law or ordinance as to ringing the bell at that place, the failure to comply with such existing regulation or provision would constitute negligence. In the absence of such regulation, statute or ordinance, the ommission must then be considered with reference to the doctrine of negligence or lack of ordinary care, required under the circumstances.